Citation Nr: 1030801	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tiakyta Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to December 
1967.  
This case initially comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision rendered by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).   


FINDING OF FACT

The appellant's service-connected disabilities do not render him 
unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
May 2007.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service treatment records have been 
obtained.  Social Security Administration (SSA) records have also 
been obtained.  The Board finds that the VA examinations were 
adequate.  The examiners reviewed the history, established 
clinical findings and presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Summary

In his claim for compensation, the appellant related that he 
became disabled to work in June 2004.  SSA records reveal that he 
was awarded SSA disability benefits in 2005 for non-Hodgkins 
lymphoma.

It was noted in the December 2006 VA compensation and pension 
examination that the appellant was unemployed.  It was noted that 
post service the appellant worked for General Motors and that he 
last worked in 1998.  It was noted that the appellant retired as 
he had enough time in to retire.  

In the January 2007 VA mental disorders examination, it was noted 
that the appellant sold cars, worked at a feed mill and did odd 
landscaping jobs until 2004 when he started treatment for his 
lymphoma.  It was noted that the appellant had not worked since 
June 2004 when he had surgery for treatment of his cancer, 
including removal of a tumor and a portion of the small 
intestine.  Regarding work, moderate impairment was noted.  It 
was stated that the appellant could not do any physical activity 
for more than a couple of hours without getting exhausted and 
that after mowing his lawn and feeding his pets he had to take a 
nap.  Anxiety disorder due to non-Hodgkin's lymphatic lymphoma 
and mood disorder due to non-Hodgkin's lymphatic lymphoma was 
diagnosed.  The VA examiner noted that the appellant had a 
successful and stable work and family life until several years 
ago when he developed non-Hodgkin's lymphatic lymphoma now in 
remission.  The examiner noted that since then the appellant has 
not been able to work, has little energy to do things at home and 
tends to avoid most social events.  

In the August 2007 VA compensation and pension examination, it 
was noted that the appellant was unemployed.  The examiner opined 
that, concerning the appellant's service connected disorder of 
peripheral neuropathy of both upper and lower extremities 
associated with non-Hodgkin's lymphoma, the condition rendered 
the appellant unemployable for a physically strenuous job but not 
unemployable for a light duty job.  The examiner further opined 
that the appellant's service connected cancer of the small bowel 
and liver associated with non-Hodgkin's lymphoma and service 
connected non-Hodgkin's lymphoma in remission rendered the 
appellant unemployable for a physically strenuous job but not 
unemployable for a light duty job.  

In an August 2007 VA mental disorders examination, generalized 
anxiety disorder, dysthmic disorder, somatoform disorder; and 
schizoid personality disorder were diagnosed.  A GAF score of 70 
was assigned.  The examiner noted that the mental disorder 
symptoms were controlled by continuous medication and that they 
were not severe enough to interfere with occupational and social 
functioning.  The examiner opined that the appellant's anxiety 
disorder associated with non-Hodgkin's lymphatic lymphoma did not 
limit the appellant's ability to mentally function in a work 
environment, and that his mood disorder and personality disorder 
did not limit his ability to function mentally in his normal 
occupational environment.  

The appellant reported in February 2009 that the residuals from 
the non-Hodgkin's lymphoma and cancer of the small bowel as rated 
in the VA examination to include weakness, fatigue, chronic 
diarrhea and constipation along with the anxiety and depression 
are the reason he is unemployable.  

In the June 2009 VA examination, it was noted that the appellant 
was unemployed.  Erectile dysfunction secondary to chemotherapy, 
non-Hodgkin's lymphoma in remission, and s/p liver biopsy 
positive for non-Hodgkin's lymphoma in remission were diagnosed.  
No significant occupational effects were noted.  The examiner 
opined that the appellant's service connected erectile 
dysfunction secondary to chemotherapy for non-Hodgkin's lymphoma 
in remission, cancer small bowel and s/p liver biopsy positive 
for non-Hodgkin's lymphoma in remission individually do not 
render him unemployable for either heavy duty or sedentary 
environment.  The examiner further opined that the appellant's 
service connected non-Hodgkin's lymphoma in remission 
individually does not render him unemployable for either heavy 
duty or sedentary environment.  

Peripheral neuropathy of the bilateral upper and lower 
extremities associated with non-Hodgkin's lymphoma was further 
diagnosed in the June 2009 VA compensation and pension 
examination.  No significant occupational effects were noted.  
The examiner opined that the service connected peripheral 
neuropathy of the bilateral upper and lower extremities 
associated with non-Hodgkin's lymphoma individually rendered him 
unemployable for heavy duty but not sedentary employment.  The 
examiner also opined that the appellant's non-service connected 
mild disease of the lumbar spine individually rendered him 
unemployable for heavy duty but not sedentary employment.  

In the July 2009 VA compensation and pension, generalized anxiety 
disorder, dysthmic disorder, somatoform disorder; schizoid 
personality disorder and non-Hodgkin's lymphoma were diagnosed.  
A GAF score of 70 was assigned.  The examiner noted that the 
appellant's mental disorder symptoms were not severe enough for 
the appellant to be on any psychotropic medication or undergo 
psych medication monitoring.  The examiner further noted that 
they were not severe enough to interfere with occupational and 
social functioning.  The examiner stated that nothing was found 
in the record to support unemployability.  The examiner opined 
that the appellant's mood disorder and personality disorder did 
not limit his ability to function mentally in his normal 
occupational environment.  He also opined that the appellant's 
generalized anxiety disorder associated with non-Hodgkin's 
lymphoma did not limit the appellant's ability to mentally 
function in a work environment.  

Legal Criteria and Analysis 

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service- connected disabilities.  38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may also 
be held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment cause by nonservice- connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

The appellant has indicated that he is unable to maintain 
employment because of his service connected disabilities.  The 
record indicates that the appellant is currently service-
connected for: anxiety disorder associated with non-Hodgkin's 
lymphoma, evaluated as 30 percent disabling; abdominal adhesions, 
post surgical residuals associated with cancer of the small bowel 
and liver, evaluated as 10 percent disabling; peripheral 
neuropathy, left upper extremity (nondominant) associated with 
non-Hodgkin's lymphoma, evaluated as 10 percent disabling; 
peripheral neuropathy, right upper extremity (nondominant) 
associated with non-Hodgkin's lymphoma, evaluated as 10 percent 
disabling; peripheral neuropathy, left lower extremity 
(nondominant) associated with non-Hodgkin's lymphoma, evaluated 
as 10 percent disabling; peripheral neuropathy, right lower 
extremity (nondominant) associated with non-Hodgkin's lymphoma, 
evaluated as 10 percent disabling; erectile dysfunction 
associated with non-Hodgkin's lymphoma, evaluated as 0 percent 
disabling; cancer of the small bowel and liver associated with 
non-Hodgkin's lymphoma, evaluated as 0 percent disabling; and 
non-Hodgkin's lymphoma, evaluated as 0 percent disabling.  His 
combined disability evaluation is 60 percent (bilateral factor of 
3.4 percent for diagnostic codes 8515, 8515, 8520, 8520).  

Under 38 C.F.R. § 4.16(a), "[f]or the above purpose of one 60 
percent disability, or one 40 percent disability in combination, 
the following will be considered as one disability: (1) 
Disabilities of one or both upper extremities, or of one or both 
lower extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, or 
(5) multiple disabilities incurred as a prisoner of war."  As 
the Veteran's service-connected disabilities all result from a 
common etiology, his service-connected non-Hodgkin's lymphoma, he 
is considered to have one 60 percent disability for purposes of 
38 C.F.R. § 4.16(a).  Accordingly, he meets the minimum 
percentage rating required for consideration of assignment of 
TDIU.  38 C.F.R. § 4.16(a).  The issue remains whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding whether the appellant is capable of performing the 
physical and mental acts required by employment, the Board notes 
that there is evidence both for and against the claim.  Weighing 
in favor of the claim are the appellant's assertions that he is 
unable to maintain employment because of his service connected 
disabilities and the SSA determination finding him totally 
disabled due to non-Hodgkins lymphoma.  The appellant has related 
that the residuals from the non-Hodgkin's lymphoma and cancer of 
the small bowel include weakness, fatigue, chronic diarrhea and 
constipation along with the anxiety and depression which render 
him unemployable.  

Weighing against the claim are the VA compensation and pension 
examinations which have found that the appellant's service-
connected physical and mental disabilities at most may render him 
unemployable for heavy duty but not sedentary employment.  The 
Veteran's only compensable service-connected disabilities are his 
service-connected anxiety disorder and his service-connected 
peripheral neuropathy of all four extremities.  It was found in 
August 2007 that the peripheral neuropathy disability rendered 
the appellant unemployable for a physically strenuous job but not 
unemployable for a light duty job, and in June 2009 it was found 
that the disability rendered him unemployable for heavy duty but 
not sedentary employment.  Regarding his mental disability, it 
has been found that the appellant's generalized anxiety disorder 
associated with non-Hodgkin's lymphoma did not limit his ability 
to mentally function in a work environment.  

The negative evidence in this case outweighs the positive.  The 
Veteran genuinely believes that he cannot secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, as a lay person, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as whether he can secure 
or follow a substantially gainful occupation as a result of his 
service connected disabilities, and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided by 
the numerous VA medical professionals who obtained a history from 
the Veteran, reviewed the claims folders, including the SSA 
records, and found that the Veteran's service-connected 
conditions do not render the Veteran incapable of obtaining and 
retaining employment.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Competent medical experts have provided these 
opinions and the Board is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board finds that the multiple (negative) conclusions made by 
VA examiners that the Veteran's service-connected conditions do 
not render him incapable of obtaining and retaining employment 
outweigh the (positive) SSA disability determination.  The Board 
finds the VA medical opinions with respect to employability more 
probative and persuasive because they are more numerous-several 
VA physicians reached the same negative conclusions-versus the 
single determination in the SSA records.  In addition, the VA 
medical opinions are based on a more thorough review of the 
evidence.  The SSA records note that the conclusions are based on 
only one medical source provided by the Veteran, and their 
determination was made in 2005, just over a year after the 
Veteran was first diagnosed with non-Hodgkin's lymphoma.  

The VA medical opinions, on the other hand, were based on a 
review of all the evidence of record, including private and VA 
treatment records dated through 2009, which reveal that the 
Veteran's Hodgkins has been in remission since 2004 or 2005.  
Further, the VA examination reports provide a more thorough 
rationale for their conclusions than is provided in the SSA 
records.  The VA examiners based their conclusions on relevant 
sources of information that were not included in the SSA records, 
including the findings of serum, plasma, urine, and blood tests; 
detailed sensory examinations with respect to all extremities; a 
negative PET scan in 2008; computer tomography scans in 2009; and 
psychological testing.  For example, the 2009 mental disorder 
examiner explained the finding that his service-connected 
psychiatric disorder was not severe enough to interfere with 
occupational functioning by explaining that the Veteran was not 
on psychotropic medication or undergoing psychotropic medication 
monitoring.

In light of the above, the Board finds that TDIU on a schedular 
or extraschedular basis is not warranted.  In this regard, the 
Board notes that it has not been shown that the appellant is 
unable to secure and follow a substantially gainful occupation by 
reason of his service- connected disabilities.  38 C.F.R. § 
4.16(a), (b).  The Board notes that at most it has been found 
that the appellant's service-connected peripheral neuropathy of 
the bilateral upper and lower extremities associated with non-
Hodgkin's lymphoma individually rendered him unemployable for 
heavy duty but not sedentary employment.  It appears that the 
appellant's other service connected disabilities do not render 
him unemployable for either heavy duty or sedentary work.  The 
Board is mindful that throughout this appeal the appellant has 
been unemployed and that he has been since 2004.  However, the 
sole fact that an appellant is unemployed or has difficulty 
obtaining employment is not enough.  As such, the Board finds 
that the evidence regarding whether the appellant has a total 
disability has been not been presented.  

Based on the record, the Board cannot conclude that the 
appellant's disabilities preclude substantially gainful 
employment consistent with his education and previous work 
experience.  As such, the Board finds that a grant of TDIU is not 
warranted on a scheduler or extraschedular basis.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A total disability rating for compensation on the basis of 
individual unemployability is denied.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


